'


    f   Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 1 of 14
/




                                  U N ITED STA TES DISTRIC T C O U RT
                                  SO U TH ER N DISTR IC T O F FLO R IDA

                                           x o.   1f       -O7-VJ: -&pW >
         IN RE CR IM INAL COM PLAINT
         FOR ALVARO COBAR BUSTAM ANTE,
                                      /

                                       C R IM IN A L C O V ER SH E ET


               D id this m atteroriginate from a m atterpending in theN orthern Region ofthe United
               StatesA ttorney's O ffice priorto O ctober 14,2003?         Y es X       No

                Didthismatteroriginate from am atterpending in theCentralRegion oftheUnited States
                Attolmey's Office priorto Septem ber 1,20077        Yes      Ar N o


                                                    Respectfully subm itted,

                                                    AR IA N A FA JA RD O O RSH AN
                                                    UN ITED STA TES A T RN EY


                                            By:
                                                    W ALTER M .N OR KFN
                                                    AssistantUnited StatesA ttorney
                                                    Southern D istrictofFlorida
                                                    Coul'tID N o.A 5502189
                                                    99 N ortheast4th Street,6th Floor
                                                    M iam i,Florida 33l32-2111
                                                    Telephone:(305)961-9409
                                                    E-mail:walter.norkin@ usdoj.gov
   Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 2 of 14

AO 91(Rev.08/09) CriminalComplaf
                               nt

                                U NITED STATES D ISTRICT C OURT
                                                          forthe
                                               Southern DistrictofFlorida

                United StatesofAm erica                      )
                           V.                                '
   ALVARO ESTUARDO CO BAR BUSTAM ANTE
                                                              ) casexo.lq-ml.û2Jki-    .
                                                                                                                         -
                                                              )
                                                              )

                                                CRIM INAL CO M PLAINT
         1,theeomplainantin thiscase,statethatthe following istrueto thebestofmy knowledge and belief.
Onoraboutthedatets)of Januaw 2015tothwp-lp-
                                          w ntdate - inthecounty of                           Mipmi
                                                                                                  rDade          inthe
     southern   .
                    Districtof f t
                                 pridaandelsewhere ,thedefendantts)violated:
                                    .   -



           CodeSection                                                OffenseDescri
                                                                                  ption
                                            The defendant,togetherwithothers,did knowinglyand willfullycombine,
Title 18 U.S.C.j 1656(h)                    conspire,confederate and agree with otherpersonsto conducta financial
                                            transaction involving propedy representedto be the proceedsofspecified
                                            unlawfulacti vi
                                                          ty,to wit:narcoticstrafficking,w i
                                                                                           th the intentto concealand
                                            disguise the nature,Iocation,source,ownership and controlofpropedy
                                            believedto be proceedsofspecified unlawfulactivity,inviolationofTitle 18,
                                            United StatesCode,Sections1956(h)and 1956(a)(3)(B)


         Thiscriminalcomplaintisbased onthesefacts:

          SEE ATTACHED AFFIDAVIT



         W continuedontheattachedsheet.


                                                                                     Colnplainant'
                                                                                                 s5'/
                                                                                                    p ?s//l
                                                                                                          rE'

                                                                        S.A.PaulWest,FederalBureauofInvesti
                                                                                                          qation .
                                                                                      Printed namet'
                                                                                                   J/7t;
                                                                                                       /title

 Swornto beforeme and signed in my presence.


 Date:           99/2j/2019                                                                Judge'
                                                                                                ssignature

 City and state:                                                         U.S MAGISTV TE?UDGEJONATHAN GOODMAN
                                                                                      Printed name5??J title
Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 3 of 14



                                       A FFID A V IT
       1,PAUL J.W EST,SpecialAgentwiththeFederalBureguofInvestigation(FB1),having

been firstduly swol'
                   n,dohereby deposeand state asfollows:

                                    IN T R O D U C T IO N
               Isubm itthisapplication in furtherance ofan investigation workedby FB1with the

 United StatesDrugEnforcementAdministration(DEA).
               Asa SpecialA gentwith FBI,Iperfonn thedutiesprovided by law and regulation,

 and lam empoweredto conductinvestigationsofoffensesagainsttheUnited States.

               1have been employed asa SpecialAgentwith FBlsince approximately January

 2008. AsaSpecialAgent,lam responsibleforinvestigationsofoffensesunderTitles18 and 21

 ofthe United States Code,including those thatfocuson unlawf'ulm oney laundering and other

 financial crim es. 1 am currently assigned to a squad that is responsible for conducting

 investigationsthattargetlnternationalD rug Trafficking Organizations. Since O ctober of 2008,1

 have been w orking on federal narcotics investigations and have partieipated in several

 investigationsw hich led to the arrestand conviction ofnarcotics distributors. Since 2008,1have

 received training and experience in interviewing and interrogation techniques,arrestprocedures,

 search and seizure,narcotics,white eollarerim es,search w arrant applications,and various other

 crim es.In thecourse ofm y training and experience,Ihavebecom e fam iliarw ith them ethodsand

 techniques associated with the m anufacturing,importation,and distribution of narcotics,the

  laundering ofdrug proceeds,and the organization ofdrug conspiracies,aswellasthe methodsin

  which the paym entand laundering ofillicitproceedsare conducted. ln the course ofconducting

  these investigations,I have been involved in the use of the follow ing investigative techniques.
                                                                                                 '

  interview ing inform ants and cooperating w itnesses;conducting physicalsurveillance'
                                                                                      ,suppo/ing
Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 4 of 14



  and conducting undercoveroperations;consensualm onitoring and recording ofboth telephonic

  and non-telephonic com m unications; analyzing telephone pen register and caller identification

  systems data;conducting court-authorized electronic surveillance;and preparing and executing

  search w arrants that have led to the substantialseizures ofnarcotics, m oney,firearm s,and other

  contraband.

                 Thisaffidavitism adein supportofacrim inalcomplaintchargingAlvaro Estuardo

  COBAR BUSTAM ANTE (hereinafterûtCOBAR'')withconspiracytocommitmoneylaundering,
  in violation ofTitle 18,United States Code, Sections1956(h)and 1956(a)(3)(B).

                Although lam familiarwith the fullbreadth ofthefactsand circum stancesofthis

  investigation,1havenotincluded in theaffidaviteach andevery factknown to me, butonly those

  factsand circum staneesthatIbelieve are sufticientto establishprobablecause.

         6.     The statements contained in this affidavit are based on m y investigation ,

 infonuation provided by others, and on m y experience and training asa federalagentand thatof

 otheragentsparticipating in the investigation, including agentsofthe D EA .

                                    PR O BA B LE CA U SE
        Backaround ofthe lnvestization

                In         the FB1 and DEA w ere investigating m ultiple D rug Trafticking

 Organizations(DTOs)entrenched in Guatemala. Guatemalaisastrategicallyimportantcountry
 for large-scale D TO s because itis a trans shipm entpointfor a cocaine trafficking pipeline that
                                           -




 goesfrom Colom bia to M exico, before branching offto variouslocationsw ithin the United States.

 Cocaine thatoriginates in Colom bia isoften transported to G uatem alabefore itisre-sold orm oved

 furthernorth into M exico,w here cartelsarecharged with im porting thecocaine into theU
                                                                                           S.Thus,
                                                                                           .



 Colom bian and M exican organizations, hoping to m inim ize exposure to U .S.law enforcem ent
                                                                                              ,
Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 5 of 14



buy and sellm ulti-ton quantitiesofcocaine in Guatemala and this,in tul'n,createsam arketplace

ofopportunitiesforGuatem alan DTOs,who actasm iddle-m en receiving and re-sellingm ulti-ton

 quantitiesofcocaine.
        8.     Through m y experience,lhave learned the corruption oflocaland federalpublic

 officialsisparam ountto the successofinternationalDTOsoperatingin M exico,CentralAmerica,

 orSouth America. DTOsutilize bribery to detectand ultim ately disruptgovernmentoperations

 targeting the DTO. Elected representatives throughout Centraland South America controlthe

 appointmentofkey 1aw enforcem entofticerswho areresponsible forenforcingthe rule of1aw in

 ruralterritoriescoveted by D TO ssm uggling contraband.D TO sare m otivated to supportelectoral

 cam paignsto ensure corruptible officials are gainfully em ployed throughoutthese territories. To

 thatend,theaforem entioned G uatem alan D TOsm aintained controlofsm uggling routesby,am ong

 otherthings,routinely paying bribes to politiciansand governm entofficials on a local,state,and

 federallevel. A sa result,Guatem alan 1aw enforeem entdid notinterfere w ith on-going sm uggling

 operations.Thesebribepaym entsextended to politicalcandidatesfavored to gain election.

                ln addition to political corruption,the business com m unity plays a role in either

 helping orpreventingnarcoticstrafficking.Ascocainetraffickingisaprofit-driven crim e,itisof

  suprem e im portance for D TO s to have the ability to m ove and launderm oney,both to reap the

  profitsoftheirunlawfulendeavorsandtokeep theircriminalactivitiesgoing.W hilethem ovement

  of m oney and money laundering can be achieved tluough unsophisticated m eans,the m ost

  successful D TO s tind w ays to enlist legitim ate or seem ingly legitim ate businesses into their

  schem es.Banksin particularare prized targetsofD TO sand the ability to m ove orlaunderm oney

  through a banking institution represents not only an achievenzentfor a DTO butthe pinnacle of
Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 6 of 14



bad contluences- drugtrafficking,corruption and bank involvement- thatcan seriously plaguea

country otherw ise battling narcotics trafficking.

ll.    T he ldentification and lnvestiuation ofC O BA R
       as a M onev L aunderer for N arcoticsTraffickers

       A.      CO BAR 'S Prior M oney Laundering A ctivities

        10.    During the course of the investigation,agents debriefed a cooperating witness

 (hereinafterûûCW 1''),whohaspled guilty to narcoticstrafticking andiscooperatinginthehopes
 ofreceiving am orelenientsentence.CW lstated,in sum and substance,thatCW 1lcnew COBAR

 to be a m oney launderer. M ore specifically,CW 1explained thatafler CW l and CO BAR becam e

 friendssociallyand COBAR learnedthatCW lhada1otoffriendsinthenarcoticsbusiness(and
 presumed,correctly,thatCW 1wasalso anarcoticstrafficker),COBAR contided to CW 1that
 CO BAR could assist CW 1 w ith clandestine m oney transactions. COBA R stated,in sum and

 substance,thathe could buy and sellU .S.currency,setup creditcardswith large prepaid limits,

 issuebankchecksthatdid notnameCW I,andm ovem oneythrough kûmirrortransactions''between

 Guatem ala,Panam a,Colom bia,and M exico.l

               CW 1 stated that,betw een 2015 and 2016,CW 1conducted m ultiple transactions

 w ith CO BA R w here CW 1 provided U .S.dollars to COBA R and had him convertthe m oney to a

 local currency or bank checks. CW 1 added that each transaction w as between approxim ately

 $100,000 to $200,000,thateach transaction involved m oney thatwasthe proceeds ofnarcotics

 transactions,and thatCW l needed the U.S.currency clandestinely turned into localcurrency so



 1 B ased on m y training,experience and know ledge of this investigation,l know thata ûtM irror
 Exchange''is a form of black m arket cun'ency transaction thattakes place outside the am bit of
 banking institutions. In a m in'
                                or exchange,currency is delivered to an individualin one country
 and currency ofan equalvalue is issued to an individualin a differentcountry. The currency that
 is originally delivered does not actually m ove countries but is instead exchanged through an
 agreem entbetween individuals who are partofthe sam e underground m oney m ovem entnetwork.
                                                     4
Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 7 of 14



thatCW 1could usethelarge sum sofm oney withoutarousing thesuspicionsof1aw enforcement.

 CW 1furtherstatedthat,duetotheneed forseerecy,CW 1dealtpersonally and onlywith COBAR,

 w ith CW 1 personally providing the cash to CO BA R and CO BAR personally returning local

 currency orbank checksto CW 1withoutanykind ofbank recordscreated.

               CW 1 is also aw are that CO BAR provided sim ilar m oney laundering services to

 other narcotics traftickers because CW 1 w itnessed others that CW 1 knew were narcotics

 traffickersm eeting in COBA R 'S oftice and behaving sim ilarly to CW I. CW 1 stated that,though

 CO BAR and CW 1 never explicitly discussed that CW 1 w as a narcotics trafficker nor thatthe

 m oney in the transactionsw asnarcoticsproceeds,COBA R m usthave know n these factsto be true

 based on how CO BA R proposed the services,CO BA R'S interactions w ith other traftickers,and

 the secrecy w ith which CO BA R and C W 1 engaged in theirtransactions.

               Agentsalsodebriefed anothercooperatingwitness(1ûCW 2'')who,similartoCW I,
 pled guilty to narcotics trafficking and is cooperating in the hopes of receiving a m ore lenient

 sentence. CW 2 stated,in sum and substance,thaton m ultiple occasions in or about2017 and

 2018,CW 2 utilized COBA R to m ove narcotics trafficking proceeds in a clandestine w ay in order

 for CW 2 to be able to continue drug trafficking. CW 2 explained that,as partof drug trafficking

 operations,itwasnecessary tom ovebulk cash from CentralAmericato South Am erica.Thecash

 wastheproceedsofnarcoticstrafficking and themovementwasdonetopay othertraftickerswho

 had supplied hundreds of kilogram s of cocaine or otherw ise assisted in dispatching it north to

 Central Am erica, as w ell as to suppol't those traffickers in the planning and coordination of

 additionalfutureshipm entsofcocaine.Furtherm ore,itwasnecessarytom ovethemoney in away

 thathid the factthat itw as proceeds of illegalactivity,and to concealthe true identities of the

 sending and receiving persons. COBA R ,as a banker,w as able to provide the service,taking the
Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 8 of 14



 cash in Guatemala and having it delivered to individuals in South America. CW 2 stated that

 COBAR wasawarethatCW 2wasanarcoticstraffickerandthatthecashwasproceedsofnarcotics

 trafticking because CW 2 talked openly to othernarcoticseo-conspiratorsabouttheirongoing drug

 activities in front ofC OBA R and CW 2 and CO BA R had conversations aboutthe need to m ove

 them oney in a clandestinew ay w ithoutcreating a papertrail. lndeed,itw asbeeause COBA R w as

 aw are thathe w as providing a service to narcotics traffickers thatCO BAR w as able to charge a

 high percentage- 17percentofthetotalvalueofthecurrency - to movethem oney.

               A s part of CW 2's drug trafficking operations, CW 2 m aintained a com puterized

 ledgerdetailing,am ong otherthings,the m ovem entofm oney thatsupported his drug operations.

 CW 2 furnished the ledger to agents. The ledger show ed dates that m oney w as provided to

 CO BA R ,asw ellas sum sthatw ere m oved and the feesthatw ere charged forthe m ovem ent. The

 ledger, which specifically listed ûscobar''or ûtcobar''on m ultiple occasions, confinned CW 2's

 statem entsaboutprovidingCOBAR with$1millioninU .S.currency,aswellasCOBAR charging

 CW 2 a fee of 17 percentofthe totalam ountto m ove the m oney.

        B.      C O BA R 'S C urrentM oney Laundering A ctivities

                During the course ofthe investigation,agents also debriefed a third cooperating

 witness(hereinafterZ1CW 3'').CW 3pledguiltytomoneylaundering(withnarcoticstraffickingas
 theunderlyingcrime)and iscooperatinginthehopesofreceivingamorelenientsentence.CW 3
 stated,in sum and substance,that CW 3 personally knew C OBA R and w as aw are that COBA R

 engaged in m oney laundering activities. CW 3 explained,in sum and substance,that CW 3 first

 m et COBA R in approxim ately 2017 and COBA R noted to CW 3 shortly afler their initial

 introduction that COBA R had the ability to receive large am ounts of cash and place it into the

 banking system in a w ay that avoided certain banking ûlcontrols,'' regulations and reporting
Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 9 of 14



 requirem ents,as w ellas to store large am ounts of cash. CW 3 further explained that COBA R 'S

 com m ents indicated that COBA R believed thatC W 3 had a large am ountof cash from unlaw ful

 sourcesand CW 3 understoodCOBAR to bemakinganoffertoassistin launderingthatillicitcash.

         16.    Atthe direction of FBl agents,in or about early 2019,CW 3 began to record the

 interactions w ith COBA R . On oraboutJanuary 30,20l9,C OBA R com m unicated w ith CW 3 by

text m essages via W hatsApp. In coded language in that conversation,CW 3 asked C OBAR to

assist in elandestinely m oving cash from Guatem ala to the U .S. M ore specitically,CW 3 asked

COBAR tohelpCW 3figureoutawaytoSitransferitgcash)from theregGuatemalal''toksheregthe
U.S.1''2 COBAR asked ifthemoney waslocated inthesameplaeewhereCOBAR waslocated,
nam ely G uatem ala,w hich CW 3 affirm ed and added that ttall eom m issions w ill be paid'' for

CO BA R 'Sassistance in secretly m oving the m oney. Laterin the conversation,C OBA R suggested

he would contact CW 3 via another method of communication (not W hatsApp),and CW 3
responded that an in-person discussion in M iam i, Florida would be better due to ûtsecurity

COIICCITIS.55


        17.     On oraboutFebruary 12,20l9,CW 3 metwith COBAR in M iam i,Florida. The

m eeting w asvideo and audio recorded. The video clearly show ed COBA R 'S face during portions

ofhis interaction w ith CW 3. D uring theirm eeting,CW 3 and COBA R again discussed the need

forCW 3to getcash from GuatemalatotheU .S.,andspecificallytheneed forthecashto bemoved

secretlytotheU.S.CW 3and CoBAlkthen discussedthevariouswaysthatcouldbeaeeomplished.




2 Allconversationsquoted in thisaffidavitarebased on drafttranscriptions and draf'tSpanish-to-
English translations. The final, court-certified transcriptions and translations m ay be slightly
different than the quotes that appear here. H owever, based on m y training, experience and
knowledge ofthis investigation,1believe thatthe substance ofthe conversationsconveyed in this
affidavit are accurate, even if the final versions of the transcriptions and translations m ay be
slightly different.
Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 10 of 14



         18.     On oraboutM arch 29,2019,CW 3 and COBAR engaged in atelephonecall.That

 conversation w as recorded. During the call,CW 3 and COBA R further discussed,am ong other

 things,theirplan to clandestinely launderillegalproceedsand m ovethem from Guatemalato the

       M ore specifically,CW 3 stated,kû1am goingto send afriendto the oftice,''and reiterated the

  importance ofsecrecy becausethatfriend tûisdoing me thefavor.'' CW 3 added,ldand they don't

  askyouforpapersoranythingg,j''towhichCOBAR contirmedûçNo,no,no,notatall.''CW 3then
  explained thatthis ksfriend''w ould drop off m oney w asthe proceeds of illegalactivities:tû-l-hat's

  w hatlw anted to entrustyou with,because,the m oney that,that,that,thatthey gave m e,he's ...

  he'sa friend,right? Buthe'snotin good things,right? You understand,right?''CO BAR laughed

  atthatpoint,andCW 3continued,itl-legthefriendjengagesin otherthings,let'ssaybad,buthe
  engagesin anothertype ofthing ...so he offered to give m e support,and he's giving m e support,

  buthe doesn't,buthe doesn'twantto be asked foran address,papersorstuff,right?'' COBAR

  assured CW 3 there would notbe any problemswith thatplan. CW 3 confinned,tûytnd he (the
  friendlwon'tsignanythingasreceived,right?''towhichCOBAR responded,ûtNo,no....''CW 3
  expressedrelief'
                 .CûYes.Becauseofwhat,whathegthefriendjengagesin,right?''andlateradded,
  tûhe's doing m e the favor ...and he said to m e,ûw ith pleasure,butl don'tw antto be asked to

  signed anythingthere,you know'?'because,becauseofthesam ethingsthat,thathe'sengaged ina''

  CW 3 and COBAR then discussed the specialtreatm entthatûûthe friend''would receive when he

  cam eto drop offthem oney,including only meeting with COBAR orCOBAR'Strusted associate.

  Thereafter CW 3 again highlighted the im portance of m aintaining secrecy, stating, Cûthe m ost

  im portantthing ...isthatit'sw ith totalcontidentiality.'' COBA R agreed,ûûo fcourse. W e'lltake

   care ofthat.''




                                                    8
Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 11 of 14



        l9. On oraboutApril9,20l9,afoul'th cooperatingwitness(hereinafter$ûCW 4'')met
 w ith CO BAR in his bank office in G uatem ala City, Guatem ala. CW 4 has been charged w ith

 narcotics trafticking,has adm itted during debriefs to having engaged in narcotics trafficking as

 charged,and is cooperating in the hopes ofreceiving a m ore lenientsentence. CW 4 and CW 3 do

 notknow each other. Rather,CW 4 wasdirected by FBlto m eetwith COBAR and to drop off

 moneywithhim (consistentwiththeplanCOBAR hadmadewithCW 3).
        20.    Priorto CW 4'sm eeting with COBA R,on thatsam e day,CW 4 m etw ith FB1agents.

 FBl agents coninned that C#/4 had no m oney on him other than petty cash of the local

 Guatem alan currency. FB1 agents also outfitted CW 4 w ith a video and audio recording device,

 and provided CW 4 with approxim ately $20,000 in U.S. currency, which currency was
 photographed and otherw ise docum ented by agents. Thereafter,FBl agents instructed CW 4 to

 proceed to a cerlain bank branch office,ask forCO BAR ,and drop offthe cash w ithoutproducing

 any identification orsigning any docum ents- essentially,forCW 4 to play therole ofthe narcotics

 traffickerthatCW 4 wasand drop offthe m oney as ifitw ere proceedsofnarcotics trafticking that

 CW 4 w anted to be m oved clandestinely.

        21.    Thus,on or aboutA pril9,2019,CW 4 did as instructed and CW 4's interactions

 w ith COBA R w ere video and audio recorded. CW 4 w entto the bank and asked for COBA R .

 W hen the receptionist asked for C W 4's nam e, CW 4 provided a false nam e and produced no

 identification. CW 4 waseventually led to COBAR'Soffice,where the doorwasclosed and CW )

 and COBA R w ere alone. The video clearly show ed COBA R 'S face during portions of his

 interaction w ith CW 4. D uring their conversation,CW 4 stated to CO BA R,tç1have a little order

 there for you,from ûM anuel',''to w hich CO BAR replied,ltllid you count it?'' CW 4 answ ered

 affirm atively and asked,ûlshall l pass it to you?'' CO BA R sim ilarly responded affirm atively.
Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 12 of 14



 COBAR then is observed on the video receiving the package and counting the $20,000 in U.S.
 Curfency.3

                W hile CO BA R w as counting the m oney,CW 4 inquired w hether COBA R could

 assist in additionalm oney laundering transaetions,stating,ûtso,is there a w ay .   . .   ean you do

 anothertransferform e,anothercouple oftransfers?'' COB AR responded, tûto w here? The sam e

 placeytheU.S.)?''CW 4 stated,ûtYes,tothesameplaceg,l''towhichCOBAR replied,ûtYes.For
 how much?'' CW 4 answered,tû-l-hey'd befortwenty-five gthousandj,twenty,twenty-five''and
 explained itw ould need to be done kûw eekly.'' CO BA R statedsûtYes, lthink so. D id you bring

 anynow?''CW 4notedthatCoBAlkjustreceivedûttwenty''butthatCW 4wouldneedaûtspecial,''
 m eaning cohfidential,w ay to contactC OBA R forfuture laundering, explaining thatthe futureU .S.

 moneymovementscouldinvolvekssmallbills,''unlikethe$50billsCW 4justprovided.COBAR
 suggested a solution:ûûnexttim e,''there w asanotherlocation w herethey could m eetthatw ould be

 even ûûm ore private.''C W 4 expressed gratitudeforthatidea,aslesspeoplew ould see CW 4 com ing

 in;butCO BA R stated that,even ifpeople saw CW 4,CW 4 could explain itaw ay, ûtatthe end it's

 thatyou're com ing to talk with me for ereditor som ething.'' CW 4 readed positively to that

 statem ent and asked COBA R to m ite dow n his telephone num ber because CW 4 w as not in

 possession of a cellular telephone, as C W 4 needed to lûtoss'' m obile telephones ûivery, very

 frequently.'' CO BA R repeated,Skyou change your num bervery frequently?''and CW 4 affinued,

 isvery frequently.'' Thereafter,COBAR wrote down his telephone num ber, noting kûthis is the

 personalonen''and handed thepaperto CW 4. CW 4 and C OBA R then coneluded theirinteraction,



 3 Based on m y training, experience and know ledge ofthisinvestigation,CO BAR 'S unhesitating
 acceptance ofa largeam ountofU .S.currency isyetanotherindication thathe is aware the m oney
 is proceedsofnotonly unlaw fulactivity butalso specifically ofnarcoticstrafficking, as there are
 few otherreasons forw hy an individualin G uatem ala would be in possession of a large am ount
 ofU .S.currency.
                                               10
Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 13 of 14



 with CW 4 asking ifthey should m eetCknexttim e''attheotherm oreprivate location and COBAR

 instructing CW 4 to contacthim viathetûchats''on the provided telephone num berto confinn the

 nextm eeting,closing w ith CkW e're setthen.''
                lmm ediately afterthemeetingwithCOBAR,CW 4 leftthebankandmetagain with

 FBlagents. CW 4 provided to agentsthepaperwith COBAR'Stelephone number,which agents

 retained along with the recording from CW 4'smeetingwith COBAR.

                                          CO N CLU SIO N

         Based upon the inform ation provided above, 1 respectfully subm it that probable cause
 exists to believe that from in or around January 2015 and continuing to the present, A lvaro

  Estuardo COBAR BUSTAM ANTE, and others conspired to conduct a tinancial transaction

  involving proper'ty represented to be the proceeds of specified unlawfulactivity,to w it:narcotics

  trafficking,w ith the intent to eonceal and disguise the nature,location,source,ow nership and

  controlofproperty believed to beproceedsofspecified unlawfulactivity,in violation ofTitle 18,

  UnitedStatesCode,Sectionsl9561)and 1956(a)(3)(B).

                                         Respectfully subm itted,



                                         PA UL J.W EST,SPECIA L A GEN T,
                                         FED ER AL BUREAU O F IN V ESTIG ATION

  Sw orn and subscribed before m e
  this 25th ay ofSeptem ber        .



  TH E   N .JON A TH AN GO OD M AN
  17N 1 D STA TES M A G ISTRA TE JU D GE




                                                  11
    Case 1:19-cr-20706-UU Document 3 Entered on FLSD Docket 09/27/2019 Page 14 of 14



                              UN ITED STATES D ISTRIC T CO UR T
                                SO I7TH ER N D ISTR ICT O F FL O R ID A

                              cAsExvMsER: -               -0 25           -W W FY
                                    so x o RE CO M M EN D A TIO N



DEFEN D AN T: Alvaro Estuardo CobarBustam ante



                 D etention
             (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)




                                                By:
                                                       A U SA : W A LTER M .N O RK IN




LastKnow n A ddress:
                       Guatemala



W hatFacility'
             .




Agentts):               PaulW est,FBl
                       (FBl) (SECRET SERVICE) (DEA) (lRS) (lCE) (OTHER)
